2019 UT App 56



               THE UTAH COURT OF APPEALS

           IN THE MATTER OF LANDON KIRK JACOBSON

                       CHARITY STILSON,
                         Appellant,
                             v.
                    LANDON KIRK JACOBSON,
                          Appellee.

                            Opinion
                       No. 20180018-CA
                      Filed April 11, 2019

        Seventh District Court, Castle Dale Department
             The Honorable Douglas B. Thomas
                         No. 153700010

              Joseph C. Rust, Attorney for Appellant
          Steve S. Christensen and Clinton R. Brimhall,
                     Attorneys for Appellee

     JUDGE KATE APPLEBY authored this Opinion, in which
   JUDGES JILL M. POHLMAN and RYAN M. HARRIS concurred.

APPLEBY, Judge:

¶1    Charity Stilson appeals the district court’s ruling denying
her request for costs and expenses incurred while serving as
Landon Kirk Jacobson’s guardian and conservator. We affirm.


                        BACKGROUND

¶2     In August 2015, Jacobson suffered a severe brain injury in
an accident that also claimed the lives of his wife and one of
their children. The district court appointed Stilson—Jacobson’s
sister—as his guardian and conservator. Jacobson’s
                           In re Jacobson


mother-in-law and Stilson were appointed as co-guardians of
Jacobson’s surviving minor children. In October 2015, the district
court signed an order proposed by Jacobson’s mother-in-law and
Stilson that terminated the co-guardianship and allowed
Jacobson to reassume responsibility for his children.

¶3       In December 2016, Stilson petitioned the district court to
be reappointed as the children’s guardian. Jacobson responded
by filing a motion for permission to appoint counsel to assist him
in opposing Stilson’s petition. Stilson filed an objection to
Jacobson’s request for counsel, arguing that, as Jacobson’s
guardian and conservator, she was “authorized to represent him
in all legal matters,” and he was therefore “not in a legal position
to employ a lawyer” without her consent.

¶4     The district court held a hearing to address Stilson’s
petition. At the hearing, the court first explained that “to be
represented by counsel in a court proceeding [is] fundamental”
and denying Jacobson that right would be “a deprivation of due
process.” It then expressed “concerns” that, fourteen months
prior to her petition, Stilson represented to the court that
Jacobson was competent to care for his children, “and now she
wants to come forward and say he is not competent . . . and can’t
be heard on that issue.” Accordingly, the court explained that it
would first determine whether Stilson “should be released” as
Jacobson’s guardian and conservator before considering her
petition to be reappointed as the children’s guardian.

¶5     Stilson requested a “complete trial” on whether her
guardianship and conservatorship over Jacobson should be
terminated. In February 2017, Jacobson filed a counter-petition,
asking the court to remove Stilson as his guardian and
conservator. He asserted that his “incapacity [had] terminated”
as he had demonstrated by “regaining his driver license,
returning to his work on the farm, adequately caring for himself
day to day, and caring for his . . . children for the past 14
months.” He also said that “good cause exists” to remove Stilson



20180018-CA                     2                 2019 UT App 56
                          In re Jacobson


as guardian and conservator because she “is not qualified to act
as conservator” and “[f]riction within the family has arisen due
to [her] appointment.”

¶6      One week later, Stilson filed a response to Jacobson’s
petition to remove her as his guardian and conservator. She
identified three doctors who had “treated Jacobson since his
accident” and asserted that each of them had “determined that
Jacobson does not have the capacity to act for himself in
significant and meaningful matters, either as to his own person
or as to his assets.”

¶7     In May 2017, Stilson submitted to the district court her
resignation as Jacobson’s guardian and conservator. The
resignation stated that “Stilson’s efforts have unfortunately been
made more difficult than they needed to be by some of
Jacobson’s family members” and “[t]his additional burden has
made serving as guardian and conservator now virtually
impossible.” But Stilson said she “would strongly argue against”
Jacobson’s petition to terminate his guardianship and
conservatorship and requested that the court appoint a
replacement. Around the time Stilson submitted her resignation,
her attorney “represented to the [court] that she desired to
proceed as an interested person” in challenging Jacobson’s
petition.

¶8     One week later, the court held a conference with Stilson,
Jacobson, and their attorneys. “[I]n light of [Stilson’s] filed
resignation,” the court said it needed to conduct “an evidentiary
hearing to determine whether [Jacobson] still needs a guardian
and/or a conservator.” The court scheduled a two-day hearing
for that purpose.

¶9     At the hearing, various experts testified, including a
neuropsychologist (Dr. E). Dr. E first evaluated Jacobson four
months after the accident. In January 2017, Stilson contacted him
and “expressed concerns about [Jacobson’s] daily functioning,
cognitive functioning, and decision-making” and requested that


20180018-CA                     3               2019 UT App 56
                          In re Jacobson


he “conduct a comprehensive psychological evaluation.” Dr. E
said that Stilson was “very emotional about the problems and
concerns she reported” and his impression was that her
“concerns seemed to be over the top.”

¶10 Over about six weeks, Dr. E gave Jacobson “psychological
counseling and cognitive therapy” and tested his “executive
functioning” and “memory.” He also spoke with Jacobson about
his ability to manage money. Dr. E concluded that Jacobson did
not need a guardian or conservator and could “manage and
provide for his physical health, safety, and self-care.” After
forming his opinion, however, Dr. E “recommended [to Stilson]
that [Jacobson] undergo a neurological assessment conducted by
an independent evaluator.”

¶11 A clinical and forensic psychologist (Dr. D) testified next.
Stilson’s attorney asked Dr. D to evaluate Jacobson after Dr. E
recommended an independent neurological assessment. In
forming his opinion, Dr. D relied on one interview with
Jacobson—which Stilson attended—as well as a “collateral
interview” with Stilson. He said he believed Jacobson needed a
guardian and conservator because he “lacked the capacity to
manage his finances and those of his business and children.” Dr.
D had a history of working with Stilson’s attorney’s law firm. He
also worked with Stilson in a personal injury case, in which he
diagnosed her with “somatic symptom disorder” and
“separation anxiety disorder.” Dr. D “described [Stilson] as
being overly concerned about health issues.”

¶12 Three more experts testified: a neuropsychologist (Dr. S),
a physical medicine and rehabilitation doctor (Dr. L), and a
psychologist (Dr. G). Dr. S recommended that Jacobson “receive
continued assistance with financial and other decisions,” and
Dr. L “opined that [Jacobson] still needs someone to manage his
financial affairs.” But Dr. S “relied almost completely on the
information provided to him by [Stilson],” and when Dr. L and
Dr. D “were asked about [Jacobson’s] abilities absent [Stilson’s]



20180018-CA                    4                2019 UT App 56
                          In re Jacobson


assertions, both doctors admitted that they would consider
[Jacobson] capable of managing his own affairs without the need
for a guardian or conservator.” Dr. G prepared to testify by
interviewing Jacobson and reviewing his medical and surgical
records as well as the testing Jacobson had completed. He
offered his opinion that Jacobson did not need a guardian or
conservator and “had no cognitive problems that would prevent
him from safeguarding his assets.”

¶13 After the hearing, the court ruled that Stilson had “failed
to show by even a preponderance of the evidence” that Jacobson
was unable to adequately and appropriately care for himself and
his children. Specifically, although “her concerns may have been
valid immediately after the accident and during the early stages
of his recovery,” they “were no longer present after her
resignation.” And Stilson’s “continued concerns about
[Jacobson] were unwarranted and not based on any facts
presented to the Court.” The court then issued an order
terminating Stilson as guardian and conservator, denying her
petition to appoint a replacement, and granting Jacobson’s
petition to terminate the guardianship and conservatorship.

¶14 At the court’s request, Stilson submitted a final guardian
and conservator accounting. She requested that “costs and
expenses she incurred in her role as guardian and
conservator . . . be approved for payment from [Jacobson’s]
estate.” Those costs and expenses included fees for Dr. D’s
evaluation of Jacobson as well as expert and attorney fees
incurred in litigating whether Jacobson needed a guardian and
conservator. Stilson noted that Jacobson had previously agreed
to pay her “$1500 per month” for her efforts as guardian and
conservator, but her accounting said, “Stilson herewith waives
any such fees for herself which have not been paid.”

¶15 The district court approved in part and denied in part
Stilson’s request for costs and expenses. The court’s ruling first
noted that conservators may “prosecute and defend actions” and



20180018-CA                     5               2019 UT App 56
                           In re Jacobson


“employ persons, including attorneys . . . to advise or assist in
the performance of administrative duties.” (Quoting Utah Code
sections 75-5-424(4)(x) and 75-5-424(4)(w).) But it clarified that a
conservator may use funds of the estate only if the conservator is
“acting reasonably in efforts to accomplish the purpose for which the
conservator was appointed.” (Quoting Utah Code section
75-5-424(4).) Under that standard, the court approved
“reasonable costs and attorney fees . . . for work done on
[Jacobson’s] accident case . . . and work done to assist [Stilson] in
her duties managing [Jacobson’s] estate.”

¶16 The court then concluded that Stilson was “not entitled to
an award of costs and expenses for [Dr. D] in his role as medical
examiner.” Although the court acknowledged that Dr. E
“recommended       [Jacobson]    undergo      an    independent
neuropsychological evaluation,” it determined that retaining
Dr. D for that purpose “was wholly unreasonable.” Specifically,
the court found that Dr. D “is neither an independent evaluator
nor even a neuropsychologist.”

¶17 Next, the court denied Stilson’s request for expert and
attorney fees incurred in opposing “the removal of [Jacobson’s]
guardianship and conservatorship.” It supported this ruling on
two grounds. First, it determined that Stilson did not challenge
Jacobson’s petition “in her capacity as conservator” but only as
an “interested person.” The court said that, at the time of
Stilson’s resignation, her attorney “represented to the court that
she desired to proceed as an interested person and challenge
[Jacobson’s] petition.” And it explained that “[a]n interested
person may only recover costs and expenses in seeking or
defending a guardianship or conservatorship if the court
appoints the party or designated individual as guardian or
conservator over the protected person.” (Citing Utah Code
sections 75-5-303(2) and 75-5-414.)

¶18 Second, the court determined that, “[e]ven if [Stilson] had
some duty as conservator,” her opposition to Jacobson’s petition



20180018-CA                      6                 2019 UT App 56
                           In re Jacobson


was not only “unreasonable and contrary to [Jacobson’s] best
interests,” but it was “conducted in bad faith.” Although
Stilson’s “concerns may have been valid immediately after the
accident and during the early stages of [Jacobson’s] recovery,”
the court found that “those concerns were no longer present
after her resignation” and it was therefore unreasonable for her
to oppose Jacobson’s petition. The court said that Stilson “had
information from [Dr. E], which was not based on her
misrepresentations of Jacobson’s abilities, to indicate that
[Jacobson] was fully capable of managing his own affairs.” And
it was “unreasonable for [Stilson] to over-exaggerate [Jacobson’s]
limitations to his treating physicians, thus causing them to form
unreliable opinions as to his capabilities, and then rely on those
flawed opinions caused by her own misrepresentations to justify
her actions.”

¶19 The court also found that Dr. D “took [Stilson’s] account
virtually at her word,” despite having diagnosed her with
“somatic symptom disorder” and “separation anxiety disorder.”
The court’s ruling explained: “somatic symptom disorder . . . is
characterized by complaints of physical illness that either go
beyond the scope of what would be typical for a person with the
same illness or that the person uses to control or manipulate
other people” and “separation anxiety disorder . . . is a persistent
and excessive worry about losing major attachment figures.”

¶20 After approving or denying Stilson’s various requests, the
court ordered her to reimburse the estate for money she used to
pay costs and attorney fees to which she was not entitled. The
court noted that Stilson had not received her agreed upon
compensation—$1,500 per month—during her final five months
as Jacobson’s guardian and conservator. But it refused to use
that unpaid amount to offset what she owed the estate because
Stilson “waived her claim to receive [that] fee” and “provided no
information to the Court regarding any work she actually
performed managing [Jacobson’s] estate or his business during
that time period that would indicate this fee was reasonable.”



20180018-CA                     7                 2019 UT App 56
                          In re Jacobson


¶21   Stilson appeals.


            ISSUES AND STANDARDS OF REVIEW

¶22 Stilson appeals the district court’s ruling on her request
for costs and expenses. First, she argues the district court erred
“in denying [her] request for legal and expert fees.” Second, she
argues the court erred in “refusing to apply the unpaid . . . but
agreed upon monthly conservatorship fees as an offset against
those monies which the court ordered [her] to reimburse.”

¶23 In cases regarding guardianship and conservatorship of
incapacitated adults, “[m]atters of statutory construction are
questions of law that are reviewed for correctness.” In re Vann,
2005 UT App 513, ¶ 8, 128 P.3d 70 (quotation simplified).
“Questions of fact are reviewed under the clearly erroneous
standard, with deference given to the [district] court.” Id.
(quotation simplified). And the district court’s “application of
the law to the facts is reviewed for abuse of discretion.” Id.
(quotation simplified).


                           ANALYSIS

                   I. Expert and Attorney Fees

¶24 Stilson argues that the district court erred in denying her
request for attorney and expert fees. Specifically, she asserts the
Utah Probate Code requires reimbursement of her costs and
expenses for retaining professionals to assist her as Jacobson’s
guardian and conservator. As explained below, we reject
Stilson’s arguments.

¶25 In Utah, a conservator, “acting reasonably in efforts to
accomplish the purpose for which the conservator was
appointed, may use the funds of the estate . . . [to] prosecute or
defend actions, claims, or proceedings . . . for the protection of



20180018-CA                     8                2019 UT App 56
                           In re Jacobson


estate assets and of the conservator in the performance of the
conservator’s duties.” Utah Code Ann. § 75-5-424(4)(x)
(LexisNexis Supp. 2018) (emphasis added). And a conservator
may “employ persons, including attorneys . . . or agents . . . to
advise or assist in the performance of administrative duties.” Id.
§ 75-5-424(4)(w)(i). To ensure that guardians and conservators
fulfill their duties to the protected person, however, the Probate
Code requires them to provide accountings to be “examined and
approved by the court.” Id. § 75-5-417(2) (providing the
accounting duties of conservators); see also id. § 75-5-312(v)(A)–
(E) (providing the accounting duties of guardians). Given these
provisions, we agree with Stilson that she was authorized to use
estate funds for reasonable efforts to accomplish the purpose for
which she was appointed. See id. § 75-5-424(4).

¶26 The district court denied Stilson’s request for two types of
costs and expenses: (1) fees for Dr. D’s medical evaluation of
Jacobson, and (2) attorney and expert fees that Stilson incurred
in opposing Jacobson’s petition to terminate the guardianship
and conservatorship. We discuss each in turn.

A.     Dr. D’s Fees

¶27 Stilson argues that the district court erred in determining
Dr. D’s medical examination fees were “unreasonable.” We
disagree.

¶28 “Reasonable” means “[f]air, proper, or moderate under
the circumstances.” Reasonable, Black’s Law Dictionary
(9th ed. 2009). Whether a person acted reasonably under a
specific set of circumstances generally is a question of fact. See,
e.g., Aurora Credit Servs., Inc. v. Liberty West Dev., Inc., 970 P.2d
1273, 1279 (Utah 1998) (“[T]he finder of fact must determine
whether, given the particular circumstances, a reasonable person
would have researched the property’s title record.”); Andreini v.
Hultgren, 860 P.2d 916, 919 (Utah 1993) (“The point at which a
person reasonably should know that he or she has suffered a
legal injury is a question of fact.”); Estate of Keenan v. Colorado


20180018-CA                      9                 2019 UT App 56
                           In re Jacobson


State Bank & Trust, 252 P.3d 539, 546–47 (Colo. App. 2011)
(determining that whether a conservator acted reasonably in
opposing a protected person’s motion to terminate the
conservatorship—and is therefore entitled to reimbursement for
fees—is a question of fact).

¶29 “Questions of fact are reviewed under the clearly
erroneous standard, with deference given to the [district] court.”
In re Vann, 2005 UT App 513, ¶ 8, 128 P.3d 70 (quotation
simplified). Under that standard, we will disturb the district
court’s finding only if it “is against the clear weight of the
evidence, or if we otherwise reach a firm conviction that a
mistake has been made.” Grimm v. DxNA LLC, 2018 UT App 115,
¶ 12, 427 P.3d 571 (quotation simplified); see also Conservatorship
of Lefkowitz, 58 Cal. Rptr. 2d 299, 302 (Ct. App. 1996) (overturning
a decision that a conservator acted reasonably and in good faith
in unsuccessfully opposing a petition to remove the
conservatorship—and was therefore entitled to compensation–
when there was “no substantial evidence in the record” to
support that decision).

¶30 Here, after Dr. E evaluated Jacobson, he recommended
that Stilson arrange an independent neuropsychological
evaluation. The court determined that retaining Dr. D to perform
this evaluation was unreasonable because he is not a
neuropsychologist and, given his previous dealings with Stilson
and her attorney, was not an independent evaluator. Stilson does
not contest these findings, and we note that the evidence
supports them.

¶31 Given those facts, we cannot say the court erred in
determining that retaining Dr. D to evaluate Jacobson was
unreasonable. Indeed, hiring a doctor who does not possess the
qualifications necessary to provide a reliable, objective opinion
as to a protected person’s abilities does not seem “fair and
proper under the circumstances.” Reasonable, Black’s Law
Dictionary (9th ed. 2009). Thus, because Stilson was entitled to



20180018-CA                     10                2019 UT App 56
                          In re Jacobson


use estate funds for only reasonable efforts to accomplish the
purpose for which she was appointed, see Utah Code Ann.
§ 75-5-424(4)(x), we affirm the district court’s decision to deny
Stilson’s request for Dr. D’s examination fees.

B.    Expenses for Challenging Jacobson’s Petition

¶32 Stilson argues that the district court erred in denying her
request for attorney and expert fees incurred in challenging
Jacobson’s petition to terminate the guardianship and
conservatorship. We disagree.

¶33 She first asserts it was improper to treat her “as only an
interested person,” citing Utah Code sections 75-5-307 and
75-5-415. These provisions establish that, before accepting the
resignation of a guardian or conservator, courts must hold a
hearing to determine whether the guardianship or
conservatorship should be terminated and whether the court
should appoint a replacement guardian or conservator. See Utah
Code Ann. §§ 75-5-307(3), 75-5-415(2) (LexisNexis Supp. 2018).
Pending the outcome of such a hearing, the resigning guardian
or conservator generally will not be removed. See id.

¶34 We take no issue with Stilson’s assertions in this regard.
But the district court denied her request for expenses because it
determined that Stilson was not acting in her capacity as
conservator when she continued to seek a replacement guardian
and conservator. The court supported this conclusion by finding
that, at the time Stilson submitted her resignation, her counsel
“represented to the court that she desired to proceed as an
interested person.” Notably, Stilson does not challenge this
finding. Instead, she seems to argue that, as a matter of law, a
guardian or conservator cannot participate in a proceeding
regarding the protected person in any capacity other than
guardian or conservator. We are not persuaded.

¶35 The relevant provisions of the Probate Code support a
broad interpretation of the term “interested person.” For


20180018-CA                    11               2019 UT App 56
                           In re Jacobson


example, Utah Code section 75-5-303 allows “any person
interested in the incapacitated person’s welfare . . . [to] petition
for . . . appointment of a guardian.” Utah Code Ann.
§ 75-5-303(1). And section 75-5-404 establishes that “any person
who is interested in [another’s] estate, affairs, or welfare,
including his parent, guardian, or custodian, or any person who
would be adversely affected by lack of effective management of
his property and affairs may petition for the appointment of a
conservator or for other appropriate protective order.” Id.
§ 75-5-404(1) (Michie 1993) (emphasis added).

¶36 Stilson provides no authority to support her assertion that
a guardian or conservator cannot choose to proceed as an
interested person in pursuing a petition to appoint a
replacement guardian or conservator over the protected person.
And considering the broad language in sections 75-5-303 and
75-5-404, we conclude that Stilson was entitled to proceed solely
as an interested person—as opposed to as Jacobson’s guardian
and conservator. See R.P. v. K.S.W., 2014 UT App 38, ¶ 15, 320
P.3d 1084 (explaining that this court “look[s] to the plain
language of the statute” to determine “the legislature’s intent
and purpose” (quotation simplified)).

¶37 Stilson claims the district court “made clear throughout
the proceedings that [she] was the guardian/conservator of
[Jacobson].” As discussed above, there is no dispute that Stilson
was Jacobson’s guardian and conservator until the district court
issued its order removing her from those positions. And because
Stilson does not contest that her attorney told the court she was
electing to continue solely as an interested person, we cannot say
the court erred in determining she was acting in that capacity.

¶38 An interested person who petitions the court to appoint a
guardian or conservator is entitled to attorney fees and court
costs only if the petition is successful. See Utah Code Ann.
§§ 75-5-414, 75-5-303(2)(d) (LexisNexis Supp. 2018). We therefore
affirm the district court’s decision to deny Stilson’s request for



20180018-CA                     12                2019 UT App 56
                            In re Jacobson


expenses incurred in opposing Jacobson’s petition to terminate
the guardianship and conservatorship on the ground that Stilson
was not acting in her capacity as guardian or conservator.

¶39 The district court’s decision not to award Stilson her
attorney fees and costs incurred in challenging Jacobson’s
petition to terminate the guardianship and conservatorship can
be affirmed on an alternative ground: even if Stilson was acting
in her capacity as guardian or conservator in mounting that
challenge, the district court found that Stilson’s efforts were
unreasonable, and that finding is not clearly erroneous.

¶40 As previously discussed, see supra Part I.A., whether a
person acted reasonably under a particular set of circumstances
is a question of fact. See, e.g., Aurora Credit Servs., Inc. v. Liberty
West Dev., Inc., 970 P.2d 1273, 1279 (Utah 1998). We will not
disturb the district court’s finding unless it “is against the clear
weight of the evidence, or if we otherwise reach a firm
conviction that a mistake has been made.” Grimm v. DxNA LLC,
2018 UT App 115, ¶ 12, 427 P.3d 571 (quotation simplified).

¶41 After reviewing the record and the parties’ arguments, we
conclude the court’s finding is not against the clear weight of the
evidence. In early 2017, Dr. E told Stilson that Jacobson “had the
ability to care for himself and his children and manage his own
financial affairs.” The district court found Dr. E’s testimony
“accurate and credible,” in part, because he “did not rely on
[Stilson’s] assertions” in reaching his opinion. On appeal, we
grant deference to the district court’s assessment of credibility.
Henshaw v. Henshaw, 2012 UT App 56, ¶ 11, 271 P.3d 837. The
evidence therefore supports the court’s finding that Stilson “had
information from Dr. E . . . to indicate that [Jacobson] was fully
capable of managing his own affairs.” Yet she continued to
litigate Jacobson’s incapacity and request a replacement
guardian and conservator.

¶42 Further, the court found that Stilson “over-exaggerate[d]
[Jacobson’s] limitations to his treating physicians, thus causing


20180018-CA                      13                 2019 UT App 56
                           In re Jacobson


them to form unreliable opinions as to his capabilities.”
The evidence also supports this finding. Notably, Stilson
does not contest that, when Dr. D and Dr. L “were asked
about [Jacobson’s] abilities absent [Stilson’s] assertions, [they]
admitted that they would consider [Jacobson] capable of
managing his own affairs without the need for a guardian or
conservator.”

¶43 We also note the court’s finding—which Stilson does not
contest—that Dr. D had previously diagnosed Stilson with
“somatic symptom disorder” and “separation anxiety disorder.”
As the court said in its ruling, “somatic symptom disorder . . . is
characterized by complaints of physical illness that either go
beyond the scope of what would be typical for a person with the
same illness or that the person uses to control or manipulate
other people,” and “separation anxiety disorder . . . is a
persistent and excessive worry about losing major attachment
figures.” These findings support the court’s determination that
Stilson’s opposition to Jacobson’s petition was motivated by
concerns that were “unwarranted,” “meritless,” and “not based
on any facts presented to the court.”

¶44 Stilson argues that, because she was “only interested in
[Jacobson’s] well-being,” denying her request for fees “unfairly
punishes [her] for trying to protect her brother and his estate.”
We make no conclusion regarding Stilson’s intentions, but we
note that the district court found she acted in bad faith.
Regardless of Stilson’s subjective intent, however, conservators
may use the funds of the protected person’s estate only to the
extent that their actions are reasonable. See Utah Code Ann.
§ 75-5-424(4) (LexisNexis Supp. 2018). And even if actions are
made in “good faith,” they may nonetheless be objectively
unreasonable. See Conservatorship of Lefkowitz, 58 Cal. Rptr. 2d
299, 302 (Ct. App. 1996) (determining that “a conservator is
entitled to compensation for . . . opposing a petition for his or her
removal as conservator only if” the opposition is in “good-faith”
and “objectively reasonable”).



20180018-CA                     14                 2019 UT App 56
                          In re Jacobson


¶45 In sum, we affirm—on both grounds upon which the
court ruled—the district court’s decision to deny Stilson’s
request for attorney and expert fees incurred in challenging
Jacobson’s petition to terminate his guardianship and
conservatorship. 1

               II. Stilson’s Waived Compensation

¶46 Stilson argues that the court erred in “refusing to apply
the unpaid . . . but agreed upon monthly conservatorship fees as
an offset against those monies which the court ordered [her] to
reimburse.” She supports this argument with Utah Code section
75-5-414, which provides: “If not otherwise compensated for
services rendered,” a conservator “appointed in a protective
proceeding is entitled to reasonable compensation from the
estate.” Utah Code Ann. § 75-5-414 (LexisNexis Supp. 2018).

¶47 Here, Jacobson agreed to pay Stilson $1500 per month for
her services. In her accounting to the district court, however, she
expressly waived any such compensation that she had not yet
received. Stilson concedes she made this waiver, but she argues
that enforcing it “unfairly punishes” her. We disagree.

¶48 In its ruling, the court not only found that Stilson waived
her agreed upon compensation, but it also found that she
“provided no information to the Court regarding any work she
actually performed in managing [Jacobson’s] estate or his


1. In a related argument, Stilson asserts that the district court
erred in ordering her to reimburse Jacobson’s estate. We
disagree. “Any question of liability between the estate and the
conservator individually may be determined in a proceeding for
accounting, . . . or other appropriate proceeding or action.”
Utah Code Ann. § 75-5-429(4) (Michie 1993). Because Stilson
used more estate funds than she was entitled to use, the court
did not err in requiring her to reimburse the estate.




20180018-CA                    15                2019 UT App 56
                          In re Jacobson


business during [the relevant] time period that would indicate
this fee was reasonable.” Stilson attempts to contest this finding
by asserting that she “continued to perform her duties up to and
even beyond her termination as conservator” as demonstrated
by her “full accounting” to the district court. But the court
considered and ruled on Stilson’s accounting, awarding her
reasonable costs incurred in her duties as guardian and
conservator. Stilson provides nothing more than bare assertions
to support her claim that she provided guardian or conservator
services during the relevant period that would have entitled her
to “reasonable compensation” from the estate. See id.

¶49 In short, we affirm the district court’s refusal to credit
Stilson for her previously agreed upon compensation because
(1) Stilson waived it, and (2) she has failed to show that the
district court erred in determining she was not otherwise
entitled to it for services rendered.


                         CONCLUSION

¶50 We affirm the district court’s ruling on Stilson’s request
for costs and expenses incurred while she was Jacobson’s
guardian and conservator.




20180018-CA                    16               2019 UT App 56